

Exhibit 10.1
Loan No. RX0785S1F
FIRST AMENDMENT TO
AMENDED AND RESTATED PROMISSORY NOTE AND SUPPLEMENT


THIS FIRST AMENDMENT TO AMENDED AND RESTATED PROMISSORY NOTE AND SUPPLEMENT
(this “Amendment”) is entered into as of October 28, 2015, between CONNECTICUT
WATER SERVICE, INC., a Connecticut corporation (the “Company”) and CoBANK, ACB,
a federally chartered instrumentality of the United States (“CoBank”).
BACKGROUND
The Company and CoBank are parties to an Amended and Restated Promissory Note
and Supplement dated as of August 6, 2014 (the “Supplement”). The parties now
desire to amend the Supplement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
SECTION 1.    Defined Terms. All capitalized terms used herein and not otherwise
defined herein shall have the meanings given to those terms in the Supplement
and the “MLA” (as defined in the Supplement).
SECTION 2.    Amendment. Section 3 of the Supplement is hereby amended and
restated to read as follows:
Term. The term of the Commitment shall be from the date hereof up to and
including July 1, 2020, or such later date as CoBank may, in its sole
discretion, authorize in writing.
SECITON 3.    Representations and Warranties. To induce CoBank to enter into
this Amendment, the Company represents and warrants that: (A) no consent,
permission, authorization, order or license of any governmental authority or of
any party to any agreement to which the Company is a party or by which it or any
of its property may be bound or affected, is necessary in connection with the
execution, delivery, performance or enforcement of this Amendment; (B) the
Company is in compliance with all of the terms of the Loan Documents, and no
Default or Event of Default exists; and (C) this Amendment has been duly
authorized, executed and delivered, and creates legal, valid, and binding
obligations of the Company which are enforceable in accordance with their terms,
except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency or similar Laws affecting the rights of creditors
generally. Without limiting (B) above, the Company represent and warrants that
it is in compliance with all notice provisions of the MLA, including, without
limitation, the requirement to notify CoBank of the commencement of material
litigation and of certain environmental matters.
SECTION 4.    Confirmation. Except as amended herby, the Supplements shall
remain in full force and effect as written.
SECTION 5.    Counterparts and Electronic Delivery. This Amendment may be
executed in counterparts (and by different parties in different counterparts),
each of which shall constitute an original, and all of which when taken together
shall constitute a single agreement. In addition, this Amendment and the Loan
Documents executed in connection herewith may be delivered by electronic means.
(Signatures on next page)





--------------------------------------------------------------------------------





IN WITNESS WHEROF, the parties have caused this Amendment to be executed by
their duly authorized officers as of the date shown above.


CoBANK, ACB                CONNECTICUT WATER SERVICE, INC.
By:    /s/ Sharon Davoren            By:    /S/ David C. Benoit
Title:    Assistant Corporate Secretary        Title:     Senior Vice President
of Finance and
Chief Financial Officer
































(Signature page to the First Amendment to
Amended and Restated Promissory Note and Supplement (RX085S1F))



